 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 1 of 54

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter 1 1
M&G USA CORPORATION, et al.,1 : Case No. 17-12307 (BLS)
Debtors. : (Jointly Administered)

 

FINDINGS OF FACT, CONCLUSIONS OF LAW
AND ORDER CONFIRMING THIRD AMENDED PLAN
OF LIOUIDATION OF THE DEBTORS AND DEBTORS IN POSSESSION

The above-captioned debtors and debtors and debtors in possession (collectively,
the "Debtors"), having:

i. proposed the Joint Plan of Liquidation of the U.S. Debtors and Debtors in
Possession, dated September 5, 2018 (Docket No. 1813), as modified by (a) the
First Amended Joint Plan of Lz'quidation of the U.S. Debtors and Debtors in
Possession, dated October 31, 2018 (Docket No. 2019) (as modified,
supplemented and amended, the "M"), (b) the Second Amended Joint Plan of
Liquidation ofthe U.S. Debtors and Debtors in Possession, dated November 6,
2018 (Docket No. 2049) (the "Second Amended Plan") and (c) the Third
Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession,
dated December 11, 2018 (Docket No. 2115) (the "Third Amended Plan"),2 a
copy of` which is attached hereto as Exhibit A, excluding certain exhibits; and

ii. filed the Disclosure Statement for Joint Plan of Liquidation of the U.S. Debtors
and Debtors in Possession, dated September 5, 2018 (Docket No. 1813), as
modified by (a) the Disclosure Statementfor Amended Joint Plan of Liquidation
of the U.S. Debtors and Debtors in Possession, dated October 31, 2018 (Docket
No. 2020) and (b) the Disclosure Statementfor Second Amended Joz`nt Plan of
Liqaidation of the U.S. Debtors and Debtors in Possession, dated November 6,
2018 (Docket No. 2050) (the "Disclosure Statement");

iii. filed the Non`ce of F iling of Plan Supplement (Docket No. 21 17);

 

1 The Debtors are the following nine entities (the last four digits of their respective taxpayer

identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),

M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these Cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.

2 All capitalized terms used but not defined herein have the meanings given to them in the Plan.

NAI-1505802587v5

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 2 of 54

iv. filed the Debtors' (I) Memorandum of Law in Support of Confl`rmation of T hird
Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession and
(II) Consolidated Reply to Certain Objections to Conjz`rmation of Third Amended
Joint Plan of Liquidation, dated December 12, 2018 (Docket No. 2121)
(the "Confirmation Brief");

v. filed the Declaration of Brian Corio in Support of Confl`rmation of the Third
Amended Plan of Liquidation of the Debtors and Debtors in Possession, dated
December 12, 2018 (Docket No. 2122) (the "Corio Declaration"); and

vi. filed the Declaration ofCraig E. Johnson of Prime Clerk, LLC Regarding the
Solicitaa`on of Votes and Tabulation of Ballots Cast on the Second Amended Jol'nt
Plan of Liquidation of the U.S. Debtors and Debtors in Possession, filed by Prime
Clerk, LLC (the "Voting Agent"), dated December 11, 2018 (Docket No. 2114)

(the "Voting Declaration");

vii. filed the Supplemental Declaration of Craig E. Johnson ofPrime Clerk, LLC
Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Third
Amended Jol`nt Plan of Liquidation of the U.S. Debtors and Debtors in
Possession, filed by the Voting Agent, dated December 15, 2018 (Docket
No. 2143) (the "SBplemental Voting Declaration");

 

viii. timely and properly:

(a) solicited acceptances and rejections on the Plan and served Solicitation
Packages (as defined below) to Holders of Claims and Interests entitled to
vote on the Plan;

(b) provided due and proper notice of the Confirmation Hearing, the
Confirmation Objection Deadline and the Voting Deadline (each as
defined below) to Holders of Claims against, and Interests in, the Debtors
and other parties in interest, in each case, in compliance with the
Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules for
the District of Delaware (the "Local Rules") and the Disclosure Statement
Order (as defined below), as evidenced by the Affidavits of` Service, filed
by the Voting Agent on November 14, 2018 (Docket No. 2065),
November 20, 2018 (Docket No. 2075), November 27, 2018 (Docket
No. 2080), December 5, 2018 (Docket No. 2096) (collectively,
the "Solicitation Affidavits");

(c) caused the publication of the notice of the Confirmation Hearing in the
national edition of USA Today, the Houston Chronicle and the Corpus
Christi Caller Times on November 15, 2018, as set forth in the Certijicate
of Publication of Stanislav Kesler, filed on November 19, 2018 (Docket
No. 2071) (the "Publication Affidavit");

NAi-1505802587v5 -2-

 

 

ix.

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 3 of 54

received T he Port of Corpus Christi Authority's Response to the Second Amended
Joint Plan of Liqul'dation of the U.S. Debtors and Debtors in Possession (Docket
No. 2100) (the "Plan Response").

The United States Bankruptcy Court for the District of Delaware (the "Court") having:

i.

ii.

iii.

iv.

vi.

vii.

viii.

 

NAI-1505802587v5

entered the Order (I) Approving Disclosure Statement,' (II) Approvz`ng Form and
Manner of Servz`ce of Notice Thereof; (III) Establishing Proceduresfor
Solicitation and Tabulatz`on of Votes to Accept or Reject Chapter 11 Plan of
Liquidation,' and (IV) Scheduling Hearing on Confz`rmation of Plan of Liquidation
(Docket No. 2047) (the "Disclosure Statement Order"), which, among other
things, (a) approved the Disclosure Statement pursuant to section 1125 of title 11
of the United States Code (the " ankruptcy Code") and Rule 3017 of the Federal
Rules of Bankruptcy Procedure (the "Bankruptcy Rules"); (b) established
December 17, 2018 as the date for the commencement of the hearing to consider
confirmation ("Confirmation") of the Plan (the "Confinnation Hearing");

(c) approved the form and manner of notice of the Confirmation Hearing

(the "Confirmation Hearing Notice"); (d) established certain procedures for
soliciting and tabulating votes with respect to the Plan; (e) established
December 6, 2016 at 5:00 p.m. as the deadline to cast votes on the Plan (as
extended by the Debtors in consultation with the Creditors' Committee in
accordance with the Solicitation Procedures (as defined in the Disclosure
Statement Order) with respect to Holders of Claims in Classes 3 and 4,

the "Voting Deadline"); and (f) established December 7, 2018 at 5:00 p.m. as the
deadline to file objections to confirmation of the Plan (the "Confirmation

Objection Deadline");

 

found that the Confirmation Hearing Notice provided the opportunity for any
party in interest to object to confirmation of the Plan and was otherwise adequate
and appropriate under the circumstances and that no further notice is required;

found that the modifications to the Second Amended Plan, as reflected in the
Third Amended Plan, reflect settlements with the Holders of affected Claims,
constitute immaterial modifications and/or do not adversely affect the treatment of
any Claims or Interests, and thus that the Debtors are not required to resolicit
votes on the Plan;

familiarity with the Plan and other relevant factors affecting the Chapter 11 Cases;

familiarity with, and having taken judicial notice of, the entire record of the
Chapter 11 Cases;

considered the Confirmation Brief and the Plan Response;
commenced the Confirmation Hearing on December 17, 2018;

considered the entire record of the Confirmation Hearing, including, but not
limited to:

 

 

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 4 of 54

('<1)

(a)

(b)

(C)

(d)

the trial testimony of each of the witnesses called at the
Confirmation Hearing;

the Corio Declaration, the Voting Declaration and the
Supplemental Voting Declaration;

the exhibits admitted into evidence at the Confirmation
Hearing;

the arguments of counsel presented at the Confirmation
Hearing; and

the Plan Response.

ix. been advised that, notwithstanding the Plan Response, the Port of Corpus Christi
Authority does not object to confirmation of the Plan;

x. overruled any and all objections to confirmation of the Plan to the extent not
consensually resolved or withdrawn;

xi. found the legal and factual bases set forth in the pleadings, documents, testimony
and evidence filed or adduced in support of confirmation of the Plan and
presented at the Confirmation Hearing to establish just cause for the relief granted
herein; and

NOW, THEREFORE, it appearing to this Court that the Confirmation Hearing Notice

and notice of the Plan and all modifications thereto and the transactions contemplated thereby

have been adequate and appropriate as to all parties affected or to be affected by the Plan and the

transactions contemplated thereby and that any party in interest so affected has had the

opportunity to object to Confirmation; and, after due deliberation and based upon the record

described above, it appearing to this Court that the legal and factual bases set forth in the

documents filed in support of Confirmation and presented at the Confirmation Hearing, as well

as the representations made by the Debtors and their counsel on the record of the Confirmation

Hearing, establish just cause for the relief granted herein; this Court hereby makes and issues the

following findings of fact, conclusions of law and order:

NAI-1505802587v5

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 5 of 54

IT IS HEREBY FOUND, DETERMINED AND CONCLUDED THAT:

A. Findings of Fact and Conclusions of Law. The findings of fact and conclusions of

 

law set forth herein and on the record at the Confirmation Hearing constitute this Court's findings
of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this
proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of
fact constitute conclusions of law, they are adopted as such. To the extent any of the following
conclusions of law constitute findings of fact, they are adopted as such.

B. Venue and Jurisdiction. Venue in this Court was proper as of the Petition Date
pursuant to 28 U.S.C. §§ 1408 and 1409 and remains proper during the Chapter 11 Cases.
This Court has subject matter jurisdiction over this matter and the Chapter 11 Cases pursuant to
28 U.S.C. §§ 157 and 1334. Confirmation ofthe Plan is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2), and this Court has exclusive jurisdiction to determine whether the Plan complies
with the applicable provisions of the Bankruptcy Code and whether Confirmation should be
approved.

C. Eligibility for Relief`. The Debtors were and continue to be entities eligible for
relief under section 109 of the Bankruptcy Code.

D. Commencement and Administration of these Chapter 11 Cases. On October 24,
2017 (the "Polymers Petition Date"), M&G Polymers USA, LLC filed a voluntary petition for
relief under chapter 11 of the Bankruptcy Code, and thereaRer, each of the other Debtors
commenced chapter 11 cases before this Court on October 30, 2017 (together with the Polymers
Petition Date, the "Petition Date"). No trustee or examiner has been appointed in these

Chapter 11 Cases pursuant to section 1104 of the Bankruptcy Code. ln accordance with certain

NA1_1505802587v5 -5-

 

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 6 of 54

orders of this Court, these Chapter 11 Cases are being jointly administered pursuant to
Bankruptcy Rule 1015(b).

E. Appointment of Statutory Committee. On November 13, 2017, the United States

 

Trustee for the District of Delaware (the "U.S. Trustee"), pursuant to sections 1102(a) and (b) of
the Bankruptcy Code, appointed an official committee of unsecured creditors (the "Creditors'
Committee") to represent the interests of all unsecured creditors in the Chapter 11 Cases (Docket
No. 146). The Creditors' Committee consists of the following seven members: (1) Industrial and
Commercial Bank of China Limited; (2) UniCredit S.p.A.; (3) Banca Monte dei Paschi di
Siena S.p.A.; (4) Pepsi-Cola Advertising and Marketing, Inc.; (5) Amcor Group GmbH;
(6) the United Steelworkers; and (7) Pension Benefit Guaranty Corporation.

F. J udicial Notice. This Court takes judicial notice of the docket of the Chapter 11
Cases maintained by the Clerk of this Court or its duly appointed agent, including, but not
limited to, all pleadings and other documents on file in the Chapter 11 Cases, all orders entered,
all hearing transcripts, and all evidence and arguments made, proffered or adduced at the
hearings held before the Court during the Chapter 11 Cases.

G. Solicitation and Notice. The Plan, Disclosure Statement, Disclosure Statement
Order, notice of the Confirmation Hearing and an appropriate ballot (collectively, the "§all_o_t_s_")
for voting on the Plan or a notice of non-voting status (in substantially the forms approved
pursuant to the Disclosure Statement Order) and additional materials detailed in the Disclosure
Statement Order (collectively, the "Solicitation Packages") were transmitted and served in
compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules
and the Disclosure Statement Order. The solicitation of votes on the Plan complied with the

Solicitation Procedures (as defined in the Disclosure Statement Order), was appropriate and

NA1-1505802587v5 -6-

 

 

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 7 of 54

satisfactory based upon the circumstances of the Chapter 11 Cases, was conducted in good faith
and in compliance with sections 1125, 1126 and all other applicable sections of the Bankruptcy
Code, the Bankruptcy Rules, the Local Rules and all other applicable rules, laws and regulations
As evidenced by the Solicitation Affidavits and the Publication Affidavit, all parties required to
be given notice of the Confirmation Hearing (including the Voting Deadline and Confirmation
Objection Deadline) have been provided due, proper, timely and adequate notice and have had an
opportunity to appear and be heard with respect thereto. Accordingly, no other or further notice
was required.

H. Vo_mi& As evidenced by the Voting Declaration and the Supplemental Voting
Declaration, votes on the Plan were solicited and tabulated fairly, in good faith and in a manner
consistent with the Bankruptcy Code, the Bankruptcy Rules and the Disclosure Statement Order.
As set forth in the Voting Declaration, as supplemented by the Supplemental Voting Declaration,

the voting results on the Plan are as follows:

Secured Pre-
Petition First Lien
2 Claims 1 $423,800,000.00 1 100% $423,800,000.00 100%
Pre-Petition
Second Lien

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 Claims 1 $463,638,000.00 1 100% $463,638,000.00 100%
Corpus Christi
Mechanics' Lien
4 Reserve Claims 41 $229,854,845.07 41 100% $229,854,845.07 100%
General
8 Unsecured Claims 185 $890,710,751.61 161 87.03% $774,729,232.03 86.98%
1. Burden of Proof. The Debtors have the burden of proving all applicable elements

of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence, which is
the applicable evidentiary standard for Confirmation. The Debtors have met that evidentiary

burden. Each witness who testified on behalf of the Debtors at or in connection with the

NAI-1505802587v5 -7-

 

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 8 of 54

Confirmation Hearing, if any, was credible, reliable and qualified to testify as to the topics
addressed in his or her testimony.

J. Plan Supplement On December 11, 2018, the Debtors filed the Plan Supplement
with the Court. The filing and notice of the Plan Supplement was proper and in accordance with
the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and no other or further notice of
the materials in the Plan Supplement was or shall be required.

K. Plan Modifications. Subsequent to filing the Second Amended Plan, the Debtors
made certain modifications thereto (the "Modifications"), which are reflected in the Third
Amended Plan, a copy of which is attached hereto as Exhibit A. The Modifications reflect
settlements with the Holders of affected Claims, constitute immaterial modifications and/or do
not adversely affect the treatment of any Claims or lnterests. Pursuant to section 1127(b) of the
Bankruptcy Code and Bankruptcy Rule 3019, the Modifications do not require additional
disclosure under section 1125 of the Bankruptcy Code or the resolicitation of acceptances or
rejections of the Plan under section 1126 of the Bankruptcy Code, nor do they require that
Holders of Claims against the Debtors be afforded further opportunity to change previously cast
acceptances or rejections of the Plan. The filing of the Third Amended Plan on December 11,
2018 and the disclosure of the Modifications on the record at the Confirmation Hearing,
constitute due and sufficient notice thereof under the circumstances of the Chapter ll Cases.
Accordingly, the Plan is properly before this Court, and all votes cast with respect to the Second
Amended Plan, as any such vote may have been superseded by the Holder of any Claim prior to
the applicable Voting Deadline, shall be binding and shall apply with respect to the Third

Amended Plan.

NA1-1505802587v5 -8-

 

Case 17-12307-BLS Doc 2146 Filed 12/17/18 Page 9 of 54

L. Bankruptcy Rule 3016. The Plan is dated and identifies the Debtors as the plan
proponents, thereby satisfying Bankruptcy Rule 3016(a). The Debtors appropriately filed the
Disclosure Statement and the Plan with the Court, thereby satisfying Bankruptcy Rule 3016(b).

M. Good Faith Solicitation and Section 1125(e) of the Bankruptcy Code. The
Debtors solicited votes with respect to the Plan in good faith and in a manner consistent with the
Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Disclosure Statement Order.
Based on the record before this Court in the Chapter 11 Cases, including, but not limited to, the
evidence and testimony proffered, adduced or presented at the Confirmation Hearing, the
Debtors and their representatives have acted in " good faith" within the meaning of section
1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules in connection with all of their
respective activities relating to the Plan and are entitled to the protections afforded by
section 1125(e) of the Bankruptcy Code and the exculpation and release provisions set forth in
Section IX.B and C of the Plan.

COMPLIANCE WITH THE REQUIREMENTS
OF SECTION 1129 OF THE BANKRUPTCY CODE

N. The evidentiary record of the Confirmation Hearing supports the findings of fact
and conclusions of law set forth in the following paragraphs

O. Section 1129(a)(1) of the Bankruptcy Code. The Plan complies with each
applicable provisions of the Bankruptcy Code. In particular, the Plan complies with the

requirements of sections 1122 and 1123 of the Bankruptcy Code, as follows:

 

1. Section 1122 of the Bankruptcy Code. In accordance with section 1122(a)
of the Bankruptcy Code, Section II.B of the Plan classifies each Claim
against and Interest in each of the Debtors into a Class containing only
substantially similar Claims asserted against or Interests in the Debtors;

NA1-1505802587v5 -9-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 10 Of 54

NAI-1505802587v5

Section 1123(a)(1) of the Bankruptcy Code, In accordance with
section 1123(a)(l) of the Bankruptcy Code, Section II.B of the Plan
properly designates all Classes of Claims and Interests;

Section 1123(a)(2) of the Bankruptcy Code. In accordance with
section 1123(a)(2) of the Bankruptcy Code, Section II.B of the Plan
properly specifies which Classes are Unimpaired under the Plan;

Section 1123(a)(3) of the Bankruptcy Code, In accordance with

section 1123(a)(3) of the Bankruptcy Code, Sections II.C.2, II.C.3, II.C.4,
II.C.8, II.C.9 and II.C.lO of the Plan properly specifies the treatment of
Impaired Classes of Claims and Interests;

Section 1123(a)(4) of the Bankruptcy Code. In accordance with
section 1123(a)(4) of the Bankruptcy Code, the Plan provides for equal
treatment within each Class;

Section 1123(a)(5) of the Bankruptcy Code, In accordance with

section 1123(a)(5) of the Bankruptcy Code, Section III of the Plan and the
documents in the Plan Supplement provide adequate means for the
implementation of the Plan;

Section 1123(a)(6) of the Bankruptcy Code. In accordance with
section 1123(a)(6) of the Bankruptcy Code, the Plan does not issue
nonvoting equity securities;

 

Section 1123(a)(7) of the Bankruptcy Code, ln accordance with
section 1123(a)(7) of the Bankruptcy Code, Section III.C of the Plan
contains provisions that are consistent with the interests of Holders of
Claims against, and Interests in the Debtors, and public policy with the
respect to the discharge of the Debtors' directors and officers on the
Effective Date; and

Section 1123(b) of the Bankruptcy Code. In accordance with

section 1123(b)(1) of the Bankruptcy Code: (i) Section II.B of the Plan
provides for the impairment or unimpairment of Classes of Claims;

(ii) Section IV.A of the Plan contains provisions governing the assumption
or rejection of certain Executory Contracts or Unexpired Leases;

(iii) Section III.C.l of the Plan provides for the creation of the Litigation
Trust to resolve all Disputed Claims and make distributions to certain
Holders of Allowed Claims; (iv) Section III.C.10 of the Plan provides for
the settlement or adjustment of any Claim or Interest belonging to the
Debtors; and (v) Sections IX.B and IX.C of the Plan contain certain
release and exculpation provisions that are consistent with applicable
provisions of the Bankruptcy Code,

_1()_

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 11 Of 54

 

P. Section ll29fa)(2) of the Bankruptcy Code. The Debtors, as proponents of the

Plan, have complied with all applicable provisions of the Bankruptcy Code as required by

section ll29(a)(2), including sections 1125 and 1126. Specifically:

1.

Votes to accept or reject the Plan were solicited by the Debtors and their
agents in good faith after the Court approved the Disclosure Statement
pursuant to section 1125(a) of the Bankruptcy Code and entered the
Disclosure Statement Order.

The Debtors and their agents have solicited and tabulated the votes on the
Plan and have participated in the activities described in section 1125 of the
Bankruptcy Code fairly and in good faith within the meaning of

section 1125(e) of the Bankruptcy Code, and in a manner consistent with
the applicable provisions of the Disclosure Statement Order,

the Disclosure Statement, the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules and all other applicable rules, laws and regulations, and
are entitled to the protections afforded by section 1125(e) of the
Bankruptcy Code and the exculpation and release provisions set forth in
Sections IX.B and IX.C of the Plan,

Pursuant to section 1126 of the Bankruptcy Code, the Debtors solicited
votes on the Plan only from Holders of Claims in Impaired Classes of

Claims that will receive or retain property under the Plan (i.e., Classes 2,
3, 4 and 8).

Q. Section 1129(a)(3) of the Bankruptcy Code, The Plan has been proposed in good

faith and not by any means forbidden by law. The Chapter 11 Cases were filed with the

purposes of maximizing distributions to Holders of Claims entitled to a distribution under the

Plan, winding down the Debtors' estates and distributing the Debtors' remaining assets in

accordance with the priority scheme set forth in the Bankruptcy Code and not by any means

forbidden by law. The Plan fairly achieves a result consistent with the objectives and purposes

of the Bankruptcy Code. Further, the Plan is the result of extensive good faith, arm's-length

negotiations between the Debtors and certain of their principal stakeholders, including the

Creditors' Committee, the Pre-Petition First Lien Lender and CEC, the Purchaser, Comerica,

Macquarie and the Holders of certain Corpus Christi Mechanics' Lien Reserve Claims, and

NAI-1505802587v5

_11-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 12 Of 54

reflects substantial input from these parties, among others. The Plan therefore is fair and
reasonable and in the best interest of all creditors. In so finding, this Court has considered the
totality of the circumstances in these Chapter ll Cases. Moreover, as described in greater detail
below, the Plan's exculpation, release and injunction provisions have been negotiated in good
faith, are consensual and voluntary and are consistent with sections 105, 1123(b)(6), 1129

and 1142 of the Bankruptcy Code and applicable law in this Circuit. Accordingly, the
requirements of section 1129(a)(3) of the Bankruptcy Code are satisfied.

R. Section 1129(a)(4) of the Bankruptcy Code, No payment for services or costs and

 

expenses incurred in or in connection with the Chapter 11 Cases, or in connection with the Plan
and incident to the Chapter l 1 Cases, has been or will be made by a Debtor other than payments
that have been authorized by order of this Court. Pursuant to the Court's Order Authorizing
Procedures for Interim Cornpensation and Reimbursement of Expenses of Professionals (Docket
No. 308), this Court has authorized and approved, on an interim basis, the payment of certain
fees and expenses of the Professionals retained in the Chapter 11 Cases. All such fees and
expenses, as well as all other accrued fees and expenses of the Professionals through the
Effective Date, remain subject to final review of the Court. In addition, Section X.2 of the Plan
provides that the Court will retain jurisdiction after the Effective Date to hear and determine all
applications for allowance of compensation of any Fee Claims for periods ending on or before
the Effective Date pursuant to the Bankruptcy Code or the Plan.

S. Section 1129(a)(5) of the Bankruptcy Code, Section 1129(a)(5) has been satisfied
because, on the Effective Date, the Debtors' directors and officers will be discharged, and
therefore, no insider will be employed following the Effective Date. In addition, the Litigation

Trustee will be appointed as the successor to and representative of the Debtors' Estates.

NA1-1505802587v5 -12-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 13 Of 54

T. Section 1129(a)(6) of the Bankruptcy Code, Section 1 l29(a)(6) of the
Bankruptcy Code is not applicable The Plan does not provide for any changes in rates that

require regulatory approval of any governmental agency.

U. Section 1129(a)(7) of the Bankruptcy Code. The Plan satisfies section 1129(a)(7)

 

of the Bankruptcy Code, As set forth in the Corio Declaration, the Liquidation Analysis attached
as Exhibit D to the Disclosure Statement and the other evidence proffered or adduced at the
Confirrnation Hearing, each Holder of an Impaired Claim either has accepted the Plan or will
receive or retain under the Plan, on account of such Claim, property of a value, as of the
Effective Date, that is not less than the amount that such Holder would receive or retain if the
Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date. Accordingly, the
Debtors have demonstrated that the Plan is in the best interests of their creditors.

V. Section 1129fa)(8) of the Bankruptcy Code. Classes 1 (Priority Claims),

 

5 (Comerica Claims), 6 (Secured Macquarie Claims), 7 (Other Secured Claims) and 11 (Interests
in Subsidiary Debtors) are Unimpaired under the Plan and are deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Classes 2 (Secured Pre-Petition First Lien
Claims), 3 (Pre-Petition Second Lien Claims), 4 (Corpus Christi Mechanics' Lien Reserve
Claims) and 8 (General Unsecured Claims) are Impaired by the Plan and have voted to accept the
Plan in accordance with sections 1126(c) and (d) of the Bankruptcy Code, as established by the
Voting Declaration and the Supplemental Voting Declaration. Classes 9 (Debtors lntercompany
Claims) and 10 (Interests in Senior Debtors) will not receive or retain any property on account of
their Claims or Interests under the Plan and such Holders are deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Nevertheless, as more fully explained

below, the Plan is confirmable because it does not discriminate unfairly and is fair and equitable

NAI-1505802587v5 -13 -

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 14 Of 54

with respect to such non-accepting Classes of Claims and Interests and thus satisfies
section 1129(b)(1) of the Bankruptcy Code,

W. Section 1129(a)(9) of the Bankruptcy Code. The Plan provides treatment for
Holders of Allowed Administrative Claims, Allowed Priority Tax Claims and DIP Claims that is
consistent with the requirements of section 1129(a)(9) of the Bankruptcy Code.

X. Section 1129(a)(10) of the Bankruptcy Code, Section 1129(a)(10) of the

 

Bankruptcy Code has been satisfied because at least one of the Impaired Classes has voted to
accept the Plan. See Supplemental Voting Declaration at Ex. A.

Y. Section 1129(a)(11) of the Bankruptcy Code, The Disclosure Statement, the
Corio Declaration and the evidence proffered or adduced at the Confirmation Hearing: (1) are
persuasive and credible, are made in good faith and utilize reasonable and appropriate
methodologies and assumptions; (2) have not been controverted by other evidence; and
(3) establish that (i) the conditions precedent to the Effective Date are reasonably likely to be
satisfied, (ii) the Debtors' various reserves, including the Professional Fee Reserve, Completion
Fee Reserve, Corpus Christi Mechanics' Lien Reserve, Disputed Claims Reserve and proceeds of
the Litigation Trust Assets provide sufficient funds to administer and consummate the Plan and
to close the Chapter 11 Cases and (iii) the Plan is feasible within the meaning of
section 1129(a)(11) of the Bankruptcy Code.

Z. Section 1129(a)(12) of the Bankruptcy Code. Section II.A. 1 .b of the Plan
provides that on or before the Effective Date, Administrative Claims for fees payable pursuant to
28 U.S.C. § 1930 shall be paid by the applicable Debtors in Cash equal to the amount of such
Administrative Claims. Fees payable pursuant to 28 U.S.C. § 1930 for each Estate after the

Effective Date will be paid from the Litigation Trust by the Litigation Trustee until the closing of

NA1-1505802587v5 -14-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 15 Of 54

the applicable Chapter 11 Case pursuant to section 350(a) of the Bankruptcy Code. Accordingly,

the Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code,

 

AA. Section 1 129(a)(13) of the Bankruptcy Code, Section 1129(a)(13) of the
Bankruptcy Code is not applicable to the Plan because the Court has not established the level of
any retiree benefits pursuant to subsection (e)(l)(B) or (g) of section 1114 of the Bankruptcy
Code at any time prior to entry of this Order other than, to the extent applicable, those retiree
benefits that were terminated as of June 1, 2018 pursuant to the 0rder Approving Stipulation By
and Between M&G Polymers USA, LLC and United Steelworkers (Docket No. 1602).

BB. Section 1129(a)(14), (15) and (16) of the Bankruptcy Code.

 

Sections 1129(a)(14), (15) and (16) of the Bankruptcy Code are inapplicable to the Chapter 11
Cases because the Debtors owe no domestic support obligations, are not individuals and are not
nonprofit corporations

CC. Section 1129(b) of the Bankruptcy Code. Notwithstanding that Classes 9 and 10
are deemed to have rejected the Plan for purposes of section 1129(a)(8) of the Bankruptcy Code,
the Plan is confirrnable pursuant to section 1129(b) of the Bankruptcy Code because (1) based
upon the record before this Court and the treatment provided to such Claims and Interests, the
Plan does not discriminate unfairly against, and is fair and equitable with respect to, such Classes
of Claims and Interests and (2) the Plan satisfies all the requirements for confirmation set forth in
section 1129(a) of the Bankruptcy Code, except section 1129(a)(8) of the Bankruptcy Code,
The evidence in support of Confirmation of the Plan proffered or adduced by the Debtors at or
prior to, or in declarations filed in connection with, the Confirmation Hearing regarding the
Debtors' classification and treatment of Claims and Interests and the requirements for

confirmation of the Plan under section 1129(b) of the Bankruptcy Code: (1) is reasonable,

NA1-1505802587v5 -15-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 16 Of 54

persuasive, credible, and accurate; (2) utilizes reasonable and appropriate methodologies and
assumptions; and (3) has not been controverted by any other credible evidence.

DD. Section 1129(c) of the Bankruptcy Code. The Plan is the only plan that has been
filed in the Chapter 11 Cases. Accordingly, the requirements of section 1129(c) of the
Bankruptcy Code have been satisfied.

EE. Section 1129(d) of the Bankruptcy Code. The principal purpose of the Plan is not

 

the avoidance of taxes or the avoidance of the application of section 5 of the Securities Act of
1933, as amended (the "Securities Act"). Accordingly, the Plan satisfies the requirements of
section 1129(d) of the Bankruptcy Code,

FF. Section 1129(c) of the Bankruptcy Code. None of these Chapter 11 Cases are
small business cases within the meaning of the Bankruptcy Code, Accordingly, section 1129(e)
of the Bankruptcy Code is inapplicable to the Chapter ll Cases.

GG. Satisfaction of Confirmation Requirements. Based upon the foregoing, and all

 

other pleadings and evidence proffered or adduced at or prior to the Confirmation Hearing,
the Plan and the Debtors satisfy all of the requirements for confirmation set forth in section 1129
of the Bankruptcy Code,

FINDINGS REGARDING IMPLEMENTATION OF THE PLAN

HH. Implementing Documents. All documents and agreements necessary to

 

implement the Plan, including, but not limited to, those contained in the Plan Supplement, and all
other relevant and necessary documents, are essential elements of the Plan and have been
negotiated in good faith and at arm's-length, are in the best interests of the Debtors and shall,
upon completion of documentation and execution, be valid, binding and enforceable documents
and agreements not in conflict with any federal, state or local law. The Debtors have exercised

reasonable business judgment in determining which agreements to enter into and have provided

NAI-1505802587v5 -16-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 17 Of 54

sufficient and adequate notice of such documents and agreements The Debtors or Litigation
Trustee, as applicable, are authorized, without any further notice to, or action, order or approval
of, this Court, to finalize, execute and deliver all agreements documents, instruments and
certificates relating to the Plan and to perform their obligations under such agreements,
documents, instruments and certificates

II. Substantive Consolidation. The Plan provides for the substantive consolidation of

 

the Debtors' Estates on the Effective Date. Substantive consolidation of the Debtors' Estates is
justified in these Chapter 11 Cases because, as set forth in paragraphs 16-20 of the Corio
Declaration, the Debtors have demonstrated that prepetition, they operated their businesses as an
integrated enterprise to such an extent that many of their major creditor constituencies treated the
Debtors as one legal entity and/or that, postpetition, the assets and liabilities of their Estates are
so intertwined that, in light of the transactions contemplated in the Corpus Christi Asset Purchase
Agreement and proposed in the Plan, separating them would be prohibitive and harmful to all of
the Debtors' creditors

JJ. Treatment of Executory Contracts and Unexpired Leases. Pursuant to
sections 365 and 1123(b)(2) of the Bankruptcy Code, upon the occurrence of the Effective Date,
Section IV of the Plan provides that all Executory Contracts and Unexpired Leases not
previously assumed or rejected pursuant to an order of the Bankruptcy Court will be deemed
rejected pursuant to sections 365 and 1123 of the Bankruptcy Code, except for any Executory
Contract or Unexpired Lease (1) identified on Exhibit D to the Plan as an Executory Contract or
Unexpired Lease designated for assumption and assignment to the Litigation Trust, (2) that is the
subject of a separate motion or notice to assume or reject Filed by a Debtor and pending as of the

Confirmation Hearing or (3) that previously expired or terminated pursuant to its own terms

NA1_1505802587v5 -17-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 18 Of 54

Further, consistent with sections 365 and 1123 of the Bankruptcy Code, Section IV of the Plan
provides that unless otherwise assumed by the Debtors and assigned to the Litigation Trust,

any Executory Contract or Unexpired Lease that remains, as of the Effective Date, the subject of
a pending notice of proposed or potential assumption and assignment issued in connection with
any Sale shall be deemed rejected as of such date to the extent not assumed and assigned to the
applicable purchaser in connection with such Sale. The Debtors' determinations regarding the
assumption and assignment or rejection of Executory Contracts and Unexpired Leases are based
on and within the sound business judgment of the Debtors, are necessary to the implementation
of the Plan and are in the best interests of the Debtors, their estates, Holders of Claims and other
parties in interest in these Chapter 11 Cases.

KK. Jurisdiction With Respect to Release, Exculpation and Iniunction Provisions.

 

This Court has jurisdiction under sections 157 and 1334(a) and (b) of title 28 of the United States
Code to approve the releases, exculpations and injunctions set forth in Section IX of the Plan.
Section 105(a) of the Bankruptcy Code permits issuance of the injunctions and approval of the
releases and exculpations set forth in Section IX of the Plan,

LL. Releases, Exculpation and Iniunction. Based on the record before this Court,

 

including, but not limited to, the evidence proffered, adduced, and/or presented at the
Confirmation Hearing, which is reasonable, persuasive and credible, the release, exculpation and
injunction provisions set forth in the Plan; (1) are fair, equitable and reasonable; (2) are in the
best interests of the Debtors, their Estates and the parties in interest; (3) are an integral element
of the settlements and transactions incorporated into the Plan; (4) are supported by valuable
consideration; (5) do not relieve any party of liability arising out of an act or omission

constituting willful misconduct (including, but not limited to, fraud) or gross negligence; and

NA1-1505802587v5 -18-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 19 Of 54

(6) with respect to the third-party releases contemplated by Section IX.C of the Plan, shall only
be binding on Holders that (i) voted in favor of the Plan or are Unimpaired by and conclusively
presumed to accept the Plan or (ii) either (a) abstained from voting, (b) voted to reject the Plan or
(c) are deemed to reject the Plan and did not opt out of the voluntary release contained in
Section IX.C.2 Accordingly, this Court finds that: (1) the release of potential Claims belonging
to the Debtors pursuant to the Plan are part of a fair and a valid exercise of the Debtors' business
judgment; (2) the third-party releases contemplated by Section IX.C.2 of the Plan are fair,
reasonable and appropriate under the circumstances of the Chapter 11 Cases and (3) the release,
exculpation and injunction provisions set forth in the Plan were proposed in good faith, are fair
and appropriate under the circumstances are appropriately tailored, are intended to promote
finality and prevent parties from attempting to circumvent the Plan's terms and are consistent
with the Bankruptcy Code and applicable law in light of the substantial contribution to the
Chapter 11 Cases and the Plan of all Released Parties and, therefore, valid and binding.

The third-party releases were extensively disclosed in the Disclosure Statement and the Ballots
and therefore consented to by all parties who voted in favor of the Plan or did not opt out of
providing such releases

MM. Retention of Jurisdiction. Subject to Section X of the Plan, this Court may

 

properly retain jurisdiction over any matter arising under the Bankruptcy Code, or arising in, or
related to, the Chapter 11 Cases or the Plan, after Confirmation thereof and afier the Effective
Date, and any other matter or proceeding that is within this Court's jurisdiction pursuant to

28 U.S.C. § 1334 or 28 U.S.C. § 157. The Court shall retain jurisdiction over each of the matters
set forth in Section X of the Plan from and after the Effective Date to the fullest legally

permissible extent.

NA1-1505802587v5 -19-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 20 Of 54

NN. Satisfaction of Conditions to Confirmation. Each of the conditions precedent to

 

Confirmation set forth in Section VII.A of the Plan has been satisfied or waived in accordance
with the provisions of the Plan,

OO. Plan Objections. All parties have had a full and fair opportunity to raise and
litigate any objections to confirmation of the Plan, and any such objections have been fully
considered by this Court.

PP. Waiver of Stay. Given the facts and circumstances of the Chapter 11 Cases, it is
appropriate that the l4-day stay imposed by Bankruptcy Rules 3020(e) and 7062(a) be waived.

ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, AS

FOLLOWS:
A. Confirmation of Plan
1. The Plan, attached hereto as Exhibit A, including all exhibits thereto, the Plan

Supplement (as revised, in the case of the Litigation Trust Agreement attached hereto as

Exhibit B) and any related document (whether or not specifically approved or referred to herein)
are CONFIRMED in their entirety in each and every respect, pursuant to section 1129 of the
Bankruptcy Code, whether or not attached hereto. The terms of the Plan, the Plan Supplement
and the exhibits thereto are incorporated herein by reference and are an integral part of this
Order. The terms of the Plan, the Plan Supplement, all exhibits thereto and all other relevant and
necessary documents shall be effective and binding as of the Effective Date.

2. As set forth in the record at the Confirmation Hearing, all informal objections to
continuation of the Plan have been consensually resolved and are hereby deemed withdrawn.
Any objections or responses to Confirmation of the Plan and any reservation of rights contained
therein that (a) have not been withdrawn, waived or settled prior to the entry of this Order or

(b) are not cured by the relief granted herein are hereby OVERRULED in their entirety and on

NA1-1505802587v5 -20-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 21 Of 54

their merits, and all withdrawn objections or responses are hereby deemed withdrawn with
prejudice.

3. The Effective Date of the Plan shall occur on the date when the conditions set
forth in Section VII.B of the Plan have been satisfied or, if applicable, have been waived by the
Debtors, with the consent of the Creditors' Committee, without notice, leave or order of this
Court or any formal action other than proceeding to confirm or consummate the Plan; provided
that the condition that the Closing Date shall have occurred shall only be waived with the
consent of the Purchaser, Macquarie, Inbursa, CEC and the Construction Lienholder Group, and
in no event shall the obligations of the Purchaser set forth in the Plan and herein (including any
payment or funding obligations) be effective until the Closing Date occurs; provided M that
in no event shall the Purchaser's obligation to fund (i) the Corpus Christi Mechanics' Lien
Reserve upon occurrence of the Closing Date in accordance with Section 3.3(}`) of the Corpus
Christi Asset Purchase Agreement or (ii) the Macquarie Payment upon occurrence of the Closing
Date in accordance with Section 3.3(c) of the Corpus Christi Asset Purchase Agreement be
waived; provided M that, if the Creditors' Committee has not appointed the initial members
of the Litigation Trust Oversight Committee by such time as the other conditions to the Effective
Date set forth in Section VII.B thereof have been satisfied or, if applicable, waived, then the
appointment of the Litigation Trust Oversight Committee shall be deemed waived as a condition
to the occurrence of the Effective Date, and the Creditors' Committee shall not be dissolved and
shall continue to exist until such time as the initial members of the Litigation Trust Oversight
Committee have been appointed and solely for such purpose.

B. Effects of Confirmation

4. Subject to the provisions of Section IX of the Plan and Bankruptcy Rule 3020(e),

in accordance with section 1141 (a) of the Bankruptcy Code and notwithstanding any applicable

NAI-1505802587v5 -21-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 22 Of 54

law to the contrary, upon the occurrence of the Effective Date, the terms of the Plan and this
Order shall be binding upon, and inure to the benefit of: (i) the Debtors; (ii) the Litigation Trust;
(iii) any and all Holders of Claims or Interests (irrespective of Whether such Claims or Interests
are Impaired under the Plan or whether the Holders of such Claims or Interests accepted, rejected
or are deemed to have accepted or rejected the Plan); (iv) any other person giving, acquiring or
receiving property under the Plan; (v) any and all non-Debtor parties to Executory Contracts or
Unexpired Leases with any of the Debtors; and (vi) the respective heirs executors
administrators trustees affiliates officers directors agents representatives attomeys
beneficiaries guardians successors or assigns if any, of any of the foregoing All settlements
compromises releases waivers discharges exculpations and injunctions set forth in the Plan
shall be, and hereby are, effective and binding on all individuals firms corporations
partnerships limited liability companies joint ventures associations trusts unincorporated

organizations or other entities (each individually, a "Person") who may have had standing to

 

assert any settled, released, discharged, exculpated or enjoined causes of action, and no other
Person or entity shall possess such standing to assert such causes of action after the Effective
Date.

C. Plan Classification Controlling

5. The terms of the Plan shall govern the classification of Claims and Interests for
purposes of Distributions thereunder. The classifications set forth on the Ballots tendered to or
returned by Holders of Claims in connection with voting on the Plan; (i) were set forth thereon
solely for purposes of voting to accept or reject the Plan; (ii) do not necessarily represent, and in
no event shall be deemed to modify or otherwise affect, the actual classification of Claims and
Interests under the Plan for Distribution purposes; (iii) may not be relied upon by any Holder of a

Claim or Interest as representing the actual classification of such Claim or Interest under the Plan

NA1-1505802587v5 -22-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 23 Of 54

for Distribution purposes; and (iv) shall not be binding on the Debtors except for voting
purposes

D. Substantive Consolidation of the Debtors

6. The substantive consolidation of the Debtors' Estates into a single consolidated
Estate for all purposes related to the Plan, including for purposes of implementing the Plan, for
purposes of voting, for assessing whether the standards for Confirrnation have been met, for
calculating and making Distributions under the Plan and for filing post-Confirmation reports and
paying quarterly fees to the U.S. Trustee, as set forth in Section IIl.G of the Plan, is hereby
approved. On the Effective Date: (i) all assets and liabilities of the Debtors (that are not
transferred to the Purchaser on the Closing Date or otherwise required to be transferred to the
Purchaser pursuant to the Corpus Christi Asset Purchase Agreement) shall be deemed merged;
(ii) all guarantees by one Debtor of the obligations of any other Debtor shall be deemed
eliminated, and all guarantees executed by multiple Debtors of the obligations of any other
Entity shall be deemed consolidated into a single obligation, so that any Claim against any
Debtor and any guarantee thereof executed by any other Debtor and any joint or several liability
of any of the Debtors shall be deemed to be one obligation of the Debtors; (iii) each and every
Claim filed or to be filed in the Chapter 11 Cases of any Debtor shall be deemed filed against all
Debtors and shall be deemed one Claim against and a single obligation of the Debtors; and
(iv) Intercompany Claims between Debtors shall be eliminated and extinguished

7. The substantive consolidation of the Debtors' Estates approved herein shall not
affect: (i) the legal and corporate structures of the Debtors; (ii) the vesting of their assets (to the
extent not transferred to the Purchaser on the Closing Date or otherwise required to be
transferred to the Purchaser pursuant to the Corpus Christi Asset Purchase Agreement) in the

Litigation Trust; (iii) the right to Distributions from any insurance policies or proceeds of such

NA1-1505802587v5 -23-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 24 Of 54

policies (other than the Purchaser Assigned Insurance Policies); (iv) any Liens granted or arising
at any time prior to the Effective Date or the priority of those Liens; or (v) the rights of the
Debtors or the Litigation Trustee to contest setoff or recoupment rights alleged by creditors on
the grounds of lack of mutuality under section 553 of the Bankruptcy Code and other applicable
law.

E. Approval of Settlements

8. Approval of Bancomext Settlement. To the extent not previously approved

 

pursuant to the Bancomext Settlement Order, the Bancomext Settlement reflected in

Section IX.G of the Plan is hereby approved in its entirety pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019. To the extent of any conflict between the terms of
the Bancomext Term Sheet, the Bancomext Stipulation and the Plan, the Plan shall govern.

9. Approval of Settlement with Certain Holders of Class 4 Claims The settlement

 

of the informal objections raised by certain Class 4 Claims to confirmation of the Plan, as
reflected by and incorporated into the Third Amended Plan, is hereby approved in its entirety
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019.

10. Comprehensive Settlement of Claims and Controversies. Pursuant to

 

section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration of the
Distributions and other benefits provided under the Plan, the provisions of the Plan, including the
releases set forth in Section IX.C, constitute a good-faith compromise and settlement of all
Claims disputes and controversies relating to the rights that a Holder of a Claim may have
against any Debtor or with respect to any Distribution to be made pursuant to the Plan on
account of any such Claim.

11. The entry of this Order shall constitute the approval, upon the Effective Date, of

the compromises and settlements of such Claims disputes or controversies and the Court's

NA1-1505802587v5 -24-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 25 Of 54

determination that such compromises and settlements are in the best interests of the Debtors
their Estates creditors and all other parties in interests Unless otherwise provided in the Plan or
in this Order, if the Effective Date does not occur, the settlements shall be deemed to have been
withdrawn without prejudice to the respective positions of the parties

F. Recourse Solely to Litigation Trust Assets

12. All Claims against the Debtors are deemed satisfied, waived and released as to the
Debtors in exchange for the treatment of such Claims under the Plan, and, except as otherwise
set forth in the Plan or other Final Orders of the Court, Holders of Allowed Claims against any
Debtor will have recourse solely to the assets of the Litigation Trust for the payment of their
Allowed Claims in accordance with the terms of the Plan and the Litigation Trust Agreement,
provided that no Holder of a Pre-Petition First Lien Claim, Pre-Petition Second Lien Claim,
Corpus Christi Mechanics' Lien Claim or Macquarie Claim shall have any recourse to, or interest
in, the Litigation Trust Assets on account of such Claim (except as set forth in Section IlI.B.2 of
the Plan with respect to Holders of Corpus Christi Mechanics' Lien Reserve Claims that are not
Allowed, in whole or in part, solely on the basis that any lien alleged to secure such Claim is not
valid).

13. All Allowed Corpus Christi Mechanics' Lien Reserve Claims shall be payable
solely from the Corpus Christi Mechanics' Lien Reserve. For the avoidance of doubt, in the
event that the Corpus Christi Mechanics' Lien Reserve is insufficient to satisfy in full all
Allowed Corpus Christi Mechanics' Lien Reserve Claims Holders of such Allowed Claims shall
not have recourse to the Litigation Trust Assets on account of any portion of such Claims If any
Corpus Christi Mechanics' Lien Reserve Claim is not Allowed, in whole or in part, solely on the
basis that any lien alleged to secure such Claim is not valid, then, upon approval of the Court,

such Claim or portion of such Claim may be reclassified as a General Unsecured Claim. Except

NA1-1505802587v5 -25-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 26 Of 54

as provided above with respect to any unsatisfied amounts in Allowed Corpus Christi Mechanics'
Lien Reserve Claims nothing in the Plan or this Order shall preclude Holders of Corpus Christi
Mechanics' Lien Reserve Claims from also asserting, by the applicable Bar Date, General
Unsecured Claims for unsecured liabilities other than those asserted in an Allowed Corpus
Christi Mechanics' Lien Reserve Claim, including, without limitation, Claims for damages
incurred as a result of the rejection of any Executory Contract or Unexpired Lease.
Notwithstanding Section III.H.2 of the Plan, the Litigation Trust may assert any Corpus Christi
Causes of Action solely as a defense to any such General Unsecured Claim, other than, to the
extent applicable, any objection on the basis of section 502(d) of the Bankruptcy Code on
account of claims under section 544, 547 or 548 of the Bankruptcy Code, F or the avoidance of
doubt, nothing in the Plan or anything herein shall affect or impair any Holder of a Corpus
Christi Mechanics' Lien Reserve Claim from also asserting an Administrative Claim for
liabilities other than those asserted in an Allowed Corpus Christi Mechanics' Lien Reserve
Claim.

14. For the avoidance of doubt: (i) except as expressly provided in Section IX of the
Plan, nothing in the Plan or this Order shall prohibit or enjoin any Holder of a Corpus Christi
Mechanics' Lien Claim from asserting rights to payment against Entities other than the Debtors
the Litigation Trust or any Released Party (other than the Purchaser solely with respect to any
Corpus Christi Mechanics' Lien Assumed Claim), including guarantee rights against nondebtor
affiliates of the Debtors; and (ii) nothing herein shall limit or impair the right of (1) the
Construction Lienholder Group to assert a Substantial Contribution Claim or (2) the Debtors the
Litigation Trust or any other party in interest to object to any such Substantial Contribution

Claim on any and all available grounds

NA1-1505802587v5 -26-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 27 Of 54

G. Plan Implementation

15. In accordance with section 1142 of the Bankruptcy Code and section 303 of the
Delaware General Corporation Law and any comparable provisions of the business corporation
law of any other state, country or subdivision thereof (collectively, the "Liguidation Effectuation
Statutes"), without further action by this Court or the stockholders members managers partners
or directors of the Debtors the Debtors the Creditors' Committee, the Litigation Trustee and/ or
the Plan Administrator, as applicable, are authorized to: (a) take any and all actions necessary or
appropriate to implement, effectuate and consummate the Plan, this Order or the transactions
contemplated thereby or hereby, including, without limitation, those transactions identified in
Section III of the Plan; and (b) execute and deliver, adopt or amend, as the case may be, any
contracts instruments releases agreements and documents necessary to implement, effectuate
and consummate the Plan, including without limitation, those contracts instruments releases
agreements and documents identified in Sections Ill and IX of the Plan.

16. To the extent that, under applicable non-bankruptcy law, any of the foregoing
actions would otherwise require the consent or approval of the stockholders managers
members partners or directors of any of the Debtors this Order shall, pursuant to section 1142
of the Bankruptcy Code and the Liquidation Effectuation Statutes constitute such consent or
approval, and such actions are deemed to have been taken by unanimous action of the directors
members managers partners or stockholders of the Debtors

17. Each federal, state, commonwealth, local, foreign or other governmental agency is
hereby directed and authorized to accept any and all documents mortgages and instruments
necessary or appropriate to effectuate, implement or consummate the transactions contemplated

by the Plan and this Order.

NA1_1505802587v5 -27-

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 28 Of 54

H. Corporate Existence and Vesting of Assets

18. Except as otherwise provided in the Plan, on the Effective Date, the Senior
Debtors will issue the New Equity Interests to the Litigation Trust. Consistent with Section III.B
of the Plan, each of the Debtors will be subject to one or more Dissolution Transactions on or
after the Effective Date, at the discretion of the Plan Administrator and in accordance with the
Litigation Trust Agreement. Each Debtor will continue to exist after the transfer of the property
of their Estates to the Litigation Trust until dissolved by the Plan Administrator, pursuant to a
Dissolution Transaction.

I. Plan Distributions

19. On and after the Effective Date, Distributions on account of Allowed Claims and
the resolution and treatment of Disputed Claims shall be effectuated pursuant to Sections ll and
V of the Plan, Notwithstanding anything to the contrary in the Plan, the Distribution Record
Date shall be 5:00 p.m. (prevailing Eastem Time) on the date of this Order, and after such date
and time, the transfer registers for Claims shall be closed and such registers shall be promptly
fumished to the Litigation Trustee. Other than as set forth in the Litigation Trust Agreement, the
Disbursing Agent shall have no obligation to recognize the transfer or sale of any Claim that
occurs after such time on the Distribution Record Date and shall be entitled to recognize and
make Distributions only to those Holders who are Holders of Claims as of 5:00 p.m. on the
Distribution Record Date,

20. Except as otherwise provided in an order of the Court, the transferees of Claims
that are transferred pursuant to Bankruptcy Rule 3001 on or prior to 5:00 p.m. (prevailing
Eastem Time) on the Distribution Record Date shall be treated as the Holders of such Claims for
all purposes notwithstanding that any period provided by Bankruptcy Rule 3001 for objecting to

such transfer has not expired by the Distribution Record Date,

NA1_1505802587V5 -28-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 29 Of 54

J. Estimation of Certain Claims for Purposes of Distributions

21. The estimation of Claims set forth in Section II.C.4.b of the Plan is hereby
approved. In accordance with Section II.C.4.b of the Plan, the following Claims shall be
estimated in the amount of $0.00 for the purposes of making Distributions thereunder: (i) any
Corpus Christi Mechanics' Lien Claim other than a Corpus Christi Mechanics' Lien Reserve
Claim and (ii) any Corpus Christi Mechanics' Lien Reserve Claim assigned a Reserve Amount of
$0.00 on the Corpus Christi Mechanics' Lien Schedule.

K. Approval of Releases and Exculpations of Released Parties

22. The definition of "Exculpated Parties" in the Plan shall be revised as follows:
"'Exculpated Parties' means 'collectively and individually, (a) the Debtors; (b) the Creditors'
Committee; (c) the members of the Creditors' Committee; and (d) all Professionals (solely in
their respective capacities as such)7 including, for the avoidance of doubt and without limitation,
the Chief Restructuring Officer.'" The release and exculpation provisions as set forth in
Sections IX.B and IX.C of the Plan are otherwise approved in all respects are incorporated
herein in their entirety, are so ordered and shall be immediately effective on the Effective Date
without further order or action of this Court, any of the parties to such releases or any other
party.

L. Injunctions

23. As set forth in Section IX.D of the Plan and paragraph 14 of this Order, on the
Effective Date, all Persons shall be permanently enjoined from commencing or prosecuting,
whether directly, derivatively or otherwise, any claims obligations suits judgments damages
demands debts rights causes of action, liabilities rights of contribution or rights of
indemnification released pursuant to the Plan, including pursuant to the releases in Section IX of

the Plan,

NA1-1505802587v5 -29-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 30 Of 54

24. Notwithstanding any provision of the Plan, the Disclosure Statement or this Order
to the contrary, including but not limited to the exculpations releases and injunctions set forth in
Section IX of the Plan, neither the Plan, the Disclosure Statement nor the Confirmation Order
will (i) release, discharge or exculpate the Released Parties the Exculpated Parties (other than, in
each case, the Debtors), the Representatives of any of the foregoing or any other party with
respect to "controlled group liability" owed to the Pension Plans or PBGC under ERISA or the
Intemal Revenue Code; (ii) release, discharge or exculpate the Released Parties the Exculpated
Parties (other than, in each case, the Debtors), the Representatives of any of the foregoing or any
other party for fiduciary breach related to the Pension Plans; or (iii) enjoin or prevent the Pension
Plans or PBGC from collecting any such liability from a liable person.

M. Release of Liens

25. As set forth in Section III.J of the Plan, on the Effective Date and concurrently
with the applicable Distributions made pursuant to the Plan, without further order or action on
the part of this Court, the release and discharge of all liens on the property of any Debtors'
Estates are approved in all respects are incorporated herein in their entirety and are so ordered.
Consistent with the Corpus Christi Sale Order, any lien against and ri ght, title and interest in any
of the Corpus Christi Assets of any Holder of a Corpus Christi Mechanics' Lien Reserve Claim
shall attach to, and be enforceable solely against, the Corpus Christi Mechanics' Lien Reserve.

26. Pre-Petition First Lien Lender and DIP Agent/DIP Lender Claims3 F or the
avoidance of doubt, nothing in the Plan or this Order shall be deemed to amend, modify, impair
or limit the rights (including, without limitation, the liens security interests or superpriority

claims) of the Pre-Petition First Lien Lender, the DIP Agent and/or CEC, or in respect of the Pre-

 

3 Capitalized terms used in this paragraph but not otherwise defined herein shall have the meanings

ascribed to them in the CEC Final DIP Order.

NA1-1505802587v5 -3 0-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 31 Of 54

Petition First Lien Obligations, the DIP Obligations or the liens security interests or
superpriority claims of the Pre-Petition First Lien Lender or CEC, pursuant to (i) the Corpus
Christi Sale Order, (ii) the DIP Loan Documents, (iii) the Cash Collateral Orders (as defined in
the Asset Purchase Agreement by and between Banibu and certain of the Debtors (the "BLM
M") (Docket No. 1277-13)), including as amended pursuant to Docket No. 1150, (iv) the
Polymers DIP Orders (as defined in the Banibu APA) and (v) the Subordination Agreement
(the term sheet for which was filed as Docket No. 1277-6 and amended pursuant to Docket No.
2006) unless and until the Closing Date has occurred, at which point upon receipt by CEC of
cash in the amount equal to the DlP Payment and receipt by the Pre-Petition First Lien Lender of
cash in an amount equal to the First Lien Payment, any such liens security interests and
superpriority claims of CEC and the Pre-Petition First Lien Lender shall be deemed satisfied in
full and/or released. Moreover, nothing in the Plan or this Order shall be deemed to amend,
modify, impair, limit or expand the approval of Banibu as a Back-Up Bidder or the approval of
the Banibu APA as a Backup Bid pursuant to the Corpus Christi Sale Order, in the event the
closing of the sale pursuant to the Corpus Christi Asset Purchase Agreement does not occur.

27. Nothing in the Plan or this Order shall be deemed a determination that Corpus
Christi Mechanics' Lien Reserve Claims in Class 4 under the Plan are, or are not, Secured
Claims

N. Preservation and Transfer of Causes of Action

28. Except as provided in the Plan or in any contract, instrument, release or other
agreement entered into or delivered in connection with the Plan, in accordance with
section 1123(b) of the Bankruptcy Code, the Litigation Trustee will retain and may enforce any
Litigation Trust Causes of Action (including Privilege Rights) that any Estate may hold against

any Entity to the extent not released under Section IX.C hereof or otherwise, including the

NAi-1505802587v5 -31-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 32 Of 54

Avoidance Actions. The Litigation Trustee may pursue the Litigation Trust Causes of Action, as
appropriate, in accordance with the best interests of the Litigation Trust Beneficiaries.

A nonexclusive schedule of currently retained actions and claims that constitute Litigation Trust
Causes of Action is attached as Exhibit C to the Plan, In accordance with and subject to any
applicable law, the Debtors' inclusion or failure to include any Litigation Trust Cause of Action
on Exhibit C to the Plan shall not been deemed an admission, denial or waiver of any claims
demands rights or causes of action that any Debtor or Estate may hold against any Entity.

29. The Corpus Christi Causes of Action shall be transferred to the Purchaser as of
the Closing Date in accordance with the Plan, If the Purchaser or the Holder of a Corpus Christi
Mechanics' Lien Reserve Claim has not commenced litigation or arbitration with respect to any
Corpus Christi Cause of Action or otherwise resolved such Corpus Christi Cause of Action in the
Purchaser's sole discretion within 270 days after the Closing Date, then (i) any Corpus Christi
Mechanics' Lien Reserve Claim that is either (x) the subject of such Corpus Christi Cause of
Action or (y) otherwise unresolved by such date shall be deemed Allowed as a Corpus Christi
Mechanics' Lien Reserve Claim in the applicable Reserve Amount as of such date with recourse
solely to the Corpus Christi Mechanics' Lien Reserve (the "Lienholder Deemed Allowance") and
(ii) other than as set forth in Section 111.B.2 of the Plan, the Litigation Trust shall not assert any
Cause of Action against the Holder of such Allowed Corpus Christi Mechanics' Lien Reserve
Claim arising from such Claim, including, without limitation, any Avoidance Actions. For the
avoidance of doubt, the resolution of any Corpus Christi Cause of Action, whether by settlement,
litigation or arbitration commenced during the 270 days after the Closing Date, by the Purchaser
or the Holder of a Corpus Christi Mechanics' Lien Reserve Claim in accordance with Section

III.H.2 of the Plan shall be binding upon the Litigation Trust.

NAi-1505802587v5 -32-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 33 Of 54

30. The Purchaser shall (subj ect to the following sentence and in consultation with the
Litigation Trustee) prosecute any Corpus Christi Causes of Action against Sinopec and fund such
prosecution; provided, however, that any net recovery (in excess of professional fees incurred in
connection with such prosecution) on Corpus Christi Causes of Action against Sinopec in excess
of any final, unwaived, Allowed Corpus Christi Mechanics' Lien Claims held by Sinopec shall
be allocated 50% to the Litigation Trust and 50% to the Purchaser. If the Purchaser does not
commence litigation with respect to, or otherwise resolve, any Corpus Christi Cause of Action
against Sinopec within 270 days of the Closing Date, any Corpus Christi Mechanics' Lien
Reserve Claim asserted by Sinopec shall be deemed Allowed as a Corpus Christi Mechanics'
Lien Reserve Claim in the Reserve Amount as of such date with recourse solely to the Corpus
Christi Mechanics' Lien Reserve.

31. To the extent the relevant contract(s) with any Holder of a Corpus Christi
Mechanics' Lien Claim contemplate, permit or require arbitration, such Holder shall retain the
right to demand arbitration, and the Purchaser agrees to be bound by such arbitration clauses and
will not oppose or object to arbitration on grounds other than those that could have been asserted
by the Debtors For example, the Purchaser will not argue that an arbitration panel lacks
jurisdiction because the Purchaser was not an original counterparty to the contract between the
Holder of such Corpus Christi Mechanics' Lien Claim and the Debtors In furtherance of this
provision, a Holder of a Corpus Christi Mechanics' Lien Claim may name the Purchaser as a
respondent to arbitration in lieu of the Debtors without need to name any of the Debtors or their
non-debtor affiliates as a Respondent. Any arbitral award that may be issued under this

paragraph with respect to a Corpus Christi Mechanics' Lien Reserve Claim shall be payable

NAI-1505802587v5 -33-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 34 Of 54

solely from the Corpus Christi Mechanics' Lien Reserve. Nothing in this paragraph shall affect
the rights of any Holder of a Corpus Christi Mechanics' Lien Assumed Claim.

32. Except pursuant to Section IlI.H.2 of the Plan (and Section VI.C of the Plan with
respect to Corpus Christi Mechanics' Lien Reserve Claims assigned Reserve Amounts of $0.00),
the identification of any Reserve Amount with respect to any Corpus Christi Mechanics' Lien
Reserve Claim on the Corpus Christi Mechanics' Lien Schedule shall not (i) indicate that such
Claim is entitled to be Allowed in any amount (or at all) or (ii) cap the amount in which such
Claim may be Allowed, provided that such Claims to the extent Allowed shall be satisfied solely
from the Corpus Christi Mechanics' Lien Reserve, which the Purchaser shall be required to fund
solely in accordance with Section 3.3(]') of the Corpus Christi Asset Purchase Agreement.
Notwithstanding the foregoing, the Lienholder Deemed Allowance shall be without prejudice to
the right of any Holder of a Corpus Christi Mechanics' Lien Reserve Claim to assert additional
liquidated claims against the Corpus Christi Mechanics' Lien Reserve for prepetition interest,

attorneys' fees and expenses (collectively, the "Liquidated Prepetition Interest and Fee

 

Amounts"), subject to the right of the Purchaser to object to any such Liquidated Prepetition
Interest and Fee Amounts on any and all available grounds provided that any such Holder must
provide the Purchaser with written notice of such Liquidated Prepetition Interest and Fee
Amounts by no later than 240 days after the Closing. Any Holder of a Corpus Christi
Mechanics' Lien Reserve Claim that does not provide the Purchaser with written notice of any
Liquidated Prepetition Interest and Fee Amounts by such date shall: (i) be deemed to have
consented to the Reserve Amount assigned to such Holder's Corpus Christi Mechanics' Lien
Reserve Claim for purposes of the Lienholder Deemed Allowance and (ii) not be entitled to any

additional or further recovery beyond such Reserve Amount from the Corpus Christi Mechanics'

NA1-1505802587v5 -34-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 35 Of 54

Lien Reserve or otherwise on account of the Lienholder Deemed Allowance. The foregoing
shall be without prejudice to any right of Holders of Corpus Christi Mechanics' Lien Reserve
Claims to postpetition interest, attomeys' fees and expenses that may be established pursuant to
the Corpus Christi Mechanics' Lien Reserve Procedures.

33. For the avoidance of doubt (and notwithstanding (i) the Claims Objection Bar
Date, or (ii) the authority granted to the Litigation Trust or Litigation Trustee under the Plan, in
this Order, or in the Litigation Trust Agreement), with respect to Corpus Christi Mechanics' Lien
Claims from and after the Closing Date through the date that is 270 days after the Closing Date
(or with respect to Corpus Christi Claims other than Corpus Christi Mechanics' Lien Claims
from and after the Effective Date through the date that is 180 days after the Effective Date), the
Purchaser shall have the sole authority (i) to File, withdraw or litigate objections to such Corpus
Christi Mechanics' Lien Claims or other Corpus Christi Claims; (ii) to settle or compromise any
Corpus Christi Mechanics' Lien Claims or other Corpus Christi Claims without any further
notice to or action, order or approval by the Court (provided that the Purchaser shall provide the
Litigation Trust with notice of any settled or compromised Corpus Christi Mechanics' Lien
Claim or other Corpus Christi Claim and shall consult with the Litigation Trust with respect to
the prosecution of any Corpus Christi Causes of Action against Sinopec in accordance with the
Bid Support Term Sheet and Section III.H.2 of the Plan); and (iii) to the extent necessary, direct
the Claims and Noticing Agent to adjust the claims register to reflect any such resolutions
without any further notice to or action, order or approval by the Bankruptcy Court. Furthermore,
notwithstanding the allowance of Claims pursuant to the Plan's definition of "Allowed" to the
extent that no objection to the allowance thereof has been interposed by the Claims Objection

Bar Date, no Corpus Christi Mechanics' Lien Claims shall be deemed Allowed prior to the date

NAI-1505802587v5 "35'

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 36 Of 54

that is 270 days afier the Closing Date other than (i) pursuant to the procedures set forth in
Section III.H.2. to the Plan or (ii) to the extent Allowed by a Final Order of the Bankruptcy
Court (whether pursuant to a settlement stipulation or otherwise) or otherwise settled or agreed to
as Allowed by Purchaser.

34. Until further order of the Court, the Purchaser shall not remove any money from
the Corpus Christi Mechanics’ Lien Reserve other than to pay any Corpus Christi Mechanics'
Lien Reserve Claims to the extent settled, resolved and/or otherwise Allowed at an amount
(inclusive of all interest, fees and expenses) less than or equal to the Reserve Amount of such
Corpus Christi Mechanics' Lien Reserve Claim as set forth on Exhibit E to the Plan; provided
further that, to the extent a particular settlement agreement or Court order allowing any Corpus
Christi Mechanics' Lien Reserve Claims settles or resolves more than one Corpus Christi
Mechanics' Lien Reserve Claims and/or the Corpus Christi Mechanics' Lien Reserve Claims of
Holders of lower level Claims the Reserve Amounts of all such Corpus Christi Mechanics' Lien
Reserve Claims being settled shall be aggregated and, to the extent that the total settlement is at
an amount (inclusive of all interest, fees and expenses) less than or equal to the aggregate
Reserve Amounts for such Corpus Christi Mechanics' Lien Reserve Claims then being resolved
or settled, such aggregate amounts shall be paid in full from the Corpus Christi Mechanics' Lien
Reserve to the applicable Holder of such Corpus Christi Mechanics' Lien Reserve Claim or
Claims

O. Cancellation and Surrender of Instruments, Securities and Other Documentation

35. Except as provided in (i) any contract, instrument or other agreement or document
entered into or delivered in connection with the Plan, including the Litigation Trust Agreement,
(ii) any of the asset sales effectuated during the pendency of the Chapter 11 Cases or

(iii) Section II.C.ll of the Plan with respect to the reinstatement of the Interests in the Subsidiary

NAI-1505802587v5 -36-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 37 Of 54

Debtors on the Effective Date and concurrently with the Distributions made pursuant to Section
Il of the Plan, all notes instruments certificates and other documents evidencing Claims or
Interests shall be deemed cancelled and surrendered and of no further force and effect against the
Debtors or the Litigation Trust, without any further action on the part of any Debtor or the
Litigation Trust.

P. Approval of Litigation Trust and Appointment of Litigation Trustee and Litigation
Oversight Committee

36. The formation of the Litigation Trust pursuant to Section III.C of the Plan and the
Litigation Trust Agreement and its provisions are approved without further order of the Court.
On the Effective Date, the Litigation Trustee and the Litigation Trust Oversight Committee shall
be appointed in accordance with the Plan and the Litigation Trust Agreement without further
order of the Court.

37. On or prior to the Effective Date, the Litigation Trust shall be established in
accordance with the Litigation Trust Agreement for the purpose of liquidating the Litigation
Trust Assets resolving all Disputed Claims making all distributions to Holders of Allowed
Claims entitled to receive a Distribution of Litigation Trust Assets in accordance with the terms
of the Plan and the Litigation Trust Agreement. Subject to and to the extent set forth in the Plan,
this Order, the Litigation Trust Agreement or any other order of the Court in connection
herewith, the Litigation Trust shall be empowered to: (i) perform all actions and execute all
agreements instruments and other documents necessary to implement the Plan; (ii) establish,
maintain and administer the Trust Accounts which shall be segregated to the extent appropriate
in accordance with this Plan; (iii) accept, preserve, receive, collect, manage, invest, sell,
liquidate, transfer, supervise, prosecute, settle and protect, as applicable, the Litigation Trust

Assets (directly or through its professionals or a Third Party Disbursing Agent), in accordance

NA1-1505802587v5 -3 7-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 38 Of 54

with this Plan; (iv) review, reconcile, settle or object to all Claims that are Disputed Claims as of
the Effective Date pursuant to the procedures for allowing Claims prescribed in this Plan;

(v) calculate and make Distributions of the proceeds of the Litigation Trust Assets to the Holders
of Allowed Claims; (vi) pursue the Litigation Trust Causes of Action transferred to the Litigation
Trust; (vii) retain, compensate and employ professionals to represent the Litigation Trust; (viii)
file appropriate Tax returns and other reports on behalf of the Litigation Trust and pay Taxes or
other obligations owed by the Litigation Trust; (ix) file, to the extent reasonably feasible and
subject to the Litigation Trust Agreement, appropriate Tax returns on behalf of each Debtor and
pay Taxes or other obligations arising in connection therewith; (x) exercise such other powers as
may be vested in the Litigation Trust under the Litigation Trust Agreement and this Plan, or as
are deemed by the Litigation Trustee to be necessary and proper to implement the provisions of
this Plan and the Litigation Trust Agreement; (xi) take such actions as are necessary or
appropriate to close or dismiss all of the Chapter ll Cases; and (xii) dissolve the Litigation Trust
in accordance with the terms of the Litigation Trust Agreement.

38. The obligations of the Luxembourg Debtors (as defined in the Dismissal Order) to
cooperate with the Litigation Trust pursuant to paragraph 16 of the Dismissal Stipulation and the
Dismissal Order are hereby reaffirmed

39. Neither the Litigation Trust nor the Litigation Trustee shall have any obligation
whatsoever to take any action, or perform any filing, with respect to any of the Debtors'
retirement or benefits plans except that the Litigation Trustee shall, to the extent reasonably
feasible, cause M&G Polymers to take such actions as are necessary or appropriate to terminate
the M&G Polymers USA, LLC Retiree Health Plan (the "Medical Plan"). For the avoidance of

doubt, sections 3.09 to 3.12 of the Litigation Trust Agreement, shall apply to the Litigation

NA1-1505802587v5 -3 8-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 39 Of 54

Trustee's actions with respect to the termination of the Medical Plan, The Debtors' qualified
defined contribution retirement plans including the M&G Resins USA, LLC 401(k) Plan, the
M&G Polymers USA, LLC Savings Plan for Bargaining Unit Employees and the M&G
Polymers USA, LLC Savings Plan for the M&G Polymers USA, LLC Savings Plan for Salaried
Employees(collectively, the " 01 (k) Plans") shall not be assumed by the Litigation Trust.
Accordingly, as of the Effective Date, the nondebtor directed trustee under the trust agreement
with respect to each of such 401(k) Plans (the " 01§k) Trustee") shall be authorized to make a
finding of abandonment with respect to the plan under 29 CFR § 2578.1 and terminate the plan
in accordance with applicable law. In support of such a finding by the 401 (k) Trustee, it is
hereby determined that the plan sponsor with respect to each 401 (k) plan: (i) is liquidating under
title ll of the United States Code, (ii) is unable to maintain the plan, (iii) does not object to any
finding by the 401 (k) Trustee that the plan has been abandoned Within the meaning of

29 CFR § 2578.1, and (iv) does not object to the termination of the plan by the 401 (k) Trustee.

Q. Exemption From Taxation

40. Pursuant to section ll46(a) of the Bankruptcy Code, the issuance, transfer or
exchange of any debt, security or other interest contemplated by the Plan, or the making or
delivery of any instrument or transfer under the Plan, may not be taxed under any law imposing a
stamp tax or similar tax.

R. Executory Contracts and Unexpired Leases

41. The provisions in Section IV of the Plan governing the assumption and rejection
of Executory Contract and Unexpired Lease are approved in all respects are incorporated herein
in their entirety and are so ordered. Pursuant to Section IV of the Plan, on the Effective Date,
except as otherwise provided herein, each of the Debtors' Executory Contracts and Unexpired

Leases not previously assumed or rejected pursuant to an order of this Court shall be deemed

NA1_1505802587V5 -39-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 4O Of 54

rejected as of the Effective Date in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, except for any Executory Contract or Unexpired
Lease (i) identified on Exhibit D to the Plan as an Executory Contract or Unexpired Lease
designated for assumption and assignment to the Litigation Trust, (ii) that is the subject of a
separate motion or notice to assume or reject Filed by a Debtor and pending as of the
Confirmation Hearing or (iii) that previously expired or terminated pursuant to its own terms
Unless otherwise assumed by the Debtors and assigned to the Litigation Trust, any Executory
Contract or Unexpired Lease that remains as of the Effective Date, the subject of a pending
notice of proposed or potential assumption and assignment issued in connection with any Sale
shall be deemed rejected as of such date to the extent not assumed and assigned to the applicable
purchaser in connection with such Sale.

42. For the avoidance of doubt, and notwithstanding anything to the contrary in the
Plan or this Order, all Purchased Contracts (as defined in the Corpus Christi Asset Purchase
Agreement) set forth on Schedule 2.1(b)(vii) (as such schedule may be modified by Purchaser
pursuant to the terms of the Corpus Christi Asset Purchase Agreement) to the Corpus Christi
Asset Purchase Agreement shall be assumed and assigned to the Purchaser as of the Closing (as
defined in the Corpus Christi Asset Purchase Agreement) pursuant to the Corpus Christi Sale
Order. For the further avoidance of doubt, to the extent any Executory Contract or Unexpired
Lease remains as of the Effective Date, the subject of a disputed Cure Claim and such Executory
Contract or Unexpired Lease with a disputed Cure Claim is listed as a Purchased Contract (as
defined in the Corpus Christi Asset Purchase Agreement) as set forth on Schedule 2.l(b)(vii) to
the Corpus Christi Asset Purchase Agreement (as such schedule may be modified by Purchaser

pursuant to the Corpus Christi Asset Purchase Agreement), such Executory Contract or

NAI-1505802587v5 _40_

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 41 Of 54

Unexpired Lease will not be deemed assumed or rejected unless and until the disputed Cure
Claim is resolved or determined by Final Order, at which point Purchaser shall have the right to
either (i) pay the Cure Claim (or, to the extent such holder of the Cure Claim is also the holder of
a Corpus Christi Mechanics' Lien Reserve Claim, have such Cure Claim paid from the Corpus
Christi Mechanics' Lien Reserve in accordance with the Corpus Christi Mechanics' Lien Reserve
Procedures) and have the contract thereby deemed assumed and assigned to the Purchaser, or
(ii) delete such Executory Contract or Unexpired Lease from the list of Purchased Contracts set
forth on Schedule 2.1(b)(vii) to the Corpus Christi Asset Purchase Agreement pursuant to the
terms of the Corpus Christi Asset Purchase Agreement and have such contract thereby deemed
an Excluded Asset (as defined in the Corpus Christi Asset Purchase Agreement) and deemed
rejected.

43. Except as otherwise previously approved by an order of this Court, entry of this
Order shall constitute an order, pursuant to sections 365(a) and 1123 of the Bankruptcy Code,
approving the assumptions and assignments and the rejections of such Executory Contracts and
Unexpired Leases as set forth in the preceding paragraphs 38 and 39. Unless otherwise indicated
herein, in the Corpus Christi Asset Purchase Agreement, Corpus Christi Sale Order, or in the
Plan, assumptions and assignments and rejections of Executory Contracts and Unexpired Leases
pursuant to the Plan shall be effective as the Effective Date. Each Executory Contract or
Unexpired Lease assumed pursuant to the Plan or by order of this Court (including the Corpus
Christi Sale Order) and not assigned to a third party on or before the Effective Date (or in the
case of the Purchaser, not assigned to the Purchaser (whether prior to or following the Effective
Date) in accordance with the terms of the Corpus Christi Asset Purchase Agreement or Corpus

Christi Sale Order) shall vest in and be fully enforceable by the Litigation Trust in accordance

NA1-1505802587v5 -41-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 42 Of 54

with its terms except as such terms may have been modified by the provisions of the Plan or any
order of this Court authorizing its assumption pursuant to section 365 of the Bankruptcy Code;
provided that if an assignment is pending as of the Effective Date, the Litigation Trustee (or in
the case of Purchased Contracts (as defined in the Corpus Christi Asset Purchase Agreement),
the Purchaser) shall be authorized to take any and all actions necessary to implement such
assignment

44. To the maximum extent permitted by law, to the extent any provision (including,
without limitation, any "change of control" provision) in any Executory Contract or Unexpired
Lease assumed pursuant to the Plan restricts or prevents or purports to restrict or prevent, or is
breached or deemed breached by, the assumption of such Executory Contract or Unexpired
Lease, then such provision shall be deemed modified such that the assumption and assignment
contemplated by the Plan shall not entitle the counterparty thereto to terminate such Executory
Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto,
except for asserting and pursuing a Cure Claim. Notwithstanding anything to the contrary in the
Plan, the Debtors reserve the right, with the consent of the Creditors' Committee, to alter, amend,
modify or supplement Exhibit D to the Plan in their discretion prior to the Effective Date on no
less than three days' notice to any counterparty to an Executory Contract or Unexpired Lease
affected thereby.

45. Cure of Defaults for Executory Contracts and Unexpired Leases Assumed by the
Litigation Trust, With respect to any Executory Contract or Unexpired Lease assumed by the
Litigation Trust, any Cure Claim shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Allowed amount of such Cure Claim in Cash on the

Effective Date from the Litigation Trust Assets subject to the limitations described below and in

NAI-1505802587v5 -42-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 43 Of 54

the Plan, or on such other terms as the parties to any particular Executory Contracts or Unexpired
Leases may otherwise agree. In the event of a dispute regarding (i) the Allowed amount of any
Cure Claim, (ii) the ability of the Litigation Trust or another assignee to provide "adequate
assurance of future performance" (within the meaning of section 365 of the Bankruptcy Code)
under the Executory Contract or Unexpired Lease to be assumed or (iii) any other matter
pertaining to assumption, no payment on account of the Cure Claim shall be made until such
dispute is resolved by a Final Order of this Court. Any counterparty to an Executory Contract or
Unexpired Lease that failed to object timely to the proposed assumption and assignment or Cure
Claim in respect of its Executory Contract or Unexpired Lease will be deemed to have consented
to such assumption and assignment and/or Cure Claim.

46. Payment of the Allowed Cure Claim upon the assumption and assignment of any
Executory Contract or Unexpired Lease pursuant to the Plan shall result in the full release and
satisfaction of any Claims or defaults whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or other
bankruptcy-related defaults under such Executory Contract or Unexpired Lease occurring at any
time prior to the effective date of the assumption and assignment Any Proofs of Claim filed
with respect to an Executory Contract or Unexpired Lease that has been assumed and assigned
and with respect to which the Allowed Cure Claim has been paid shall be deemed disallowed and
expunged without further notice, action, order or approval of the Court.

47. Bar Date for Rei ection Claims Unless otherwise provided by order of this Court,

 

any Proofs of Claim asserting Claims arising from the rejection of the Debtors' Executory
Contracts and Unexpired Leases pursuant to the Plan or otherwise must be Filed with the Claims

and Noticing Agent within 30 days of the entry of an order of this Court (including this Order, as

NAi-1505802587v5 -43 -

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 44 Of 54

applicable) approving such rejection. Unless otherwise expressly allowed by order of this
Court, any Proofs of Claim arising from the reiection of any of the Debtors' Executory
Contracts and Unexpired Leases that are not timely filed shall be disallowed automatically.
forever barred from assertion, and shall not be enforceable against the Debtors., the
Estates the Litigation Trust or the property of any of the foregoing. without the need for
any obiection by the Debtors or the Litigation Trust or further notice to or action, order, or
approval of this Court. All Allowed Claims arising from the rejection of any of the Debtors'
Executory Contracts and Unexpired Leases shall constitute General Unsecured Claims and shall
be treated in accordance with Section II of the Plan (provided that, for the avoidance of doubt
and in accordance with Section III.B.2 of the Plan and paragraph 13 of this Order, any such
General Unsecured Claim may only assert liabilities other than those asserted in an Allowed
Corpus Christi Mechanics' Lien Reserve Claim). The Litigation Trust's right to object to, settle,
compromise or otherwise resolve any Claim Filed on account of a rejected Executory Contract or
Unexpired Lease are hereby preserved.

48. Contracts and Leases Entered Into After the Petition Date. Contracts and leases

 

entered into or assumed by a Debtor after the Petition Date that are not assigned to a third party
in connection with any Sale or to the Litigation Trust shall be considered repudiated by the
applicable Debtor. Any counterparties to such contracts if they believe that such repudiation
constitutes a breach of such contract or lease, must file a Claim within 30 days of the Effective
Date in accordance with the Plan or have their rights forever waived and released.

S. Insurance Policies

49. Pursuant to Section IV.E of the Plan, all rights of the Debtors under any insurance
policies (other than Purchaser Assigned Insurance Policies) under which they are the insured

parties and all related insurance agreements (other than Purchaser Assigned Insurance Policies)

NAI-1505802587v5 _44_

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 45 Of 54

shall automatically become vested in the Litigation Trust as of the Effective Date without
necessity for further approvals or orders of the Court. To the extent that any such insurance
policies or related insurance agreements are deemed executory contracts then, unless such
policies have been rejected pursuant to an order of the Court (including this Order) or such
policies (or related agreements) are Purchaser Assigned Insurance Policies notwithstanding
anything to the contrary in the Plan (including Exhibit D thereto), the Plan constitutes a motion
to assume and assign to the Litigation Trust, permit to "ride through" or ratify such insurance
policies or insurance agreements (other than Purchaser Assigned Insurance Policies which, for
the avoidance of doubt, shall be assumed and assigned to the Purchaser as of the Closing (as
defined in the Corpus Christi Asset Purchase Agreement)).

5 0. Subject to the occurrence of the Effective Date, the entry of this Order constitutes
both approval of such assumption and assignment pursuant to section 365 of the Bankruptcy
Code and a finding by this Court that such assumption and assignment is in the best interests of
the Estates Unless otherwise determined by this Court pursuant to a Final Order or agreed upon
by the parties prior to the Effective Date, no payments shall be required to cure any defaults
existing as of the date of this Order with respect to any insurance policy or insurance agreement
assumed and assigned to the Litigation Trust or the Purchaser (with respect to Purchaser
Assigned Insurance Policies) pursuant to Section IV.E of the Plan, Each applicable insurance
company is prohibited and enjoined from denying, refusing, altering or delaying coverage on any
basis regarding or related to the Chapter 11 Cases, the Plan or any provision within the Plan,
including the treatment or means of liquidation set out within the Plan for any insured Claims or
Causes of Action. Nothing in the Plan or this Order shall impair the rights of the Litigation Trust

or the Purchaser (with respect to Purchaser Assigned Insurance Policies) with respect to (or

NA1-1505802587v5 -45-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 46 Of 54

affect the coverage under) any insurance policy that provides liability coverage for officers
directors and other fiduciaries of the Debtors and their affiliates

T. Claims Bar Dates

51. Administrative Claims Final Bar Date. Unless previously Filed or as otherwise

 

governed by any Bar Date Order or another order of the Court, requests for payment of
Administrative Claims (other than Fee Claims) arising after May l, 2018 must be Filed and
served on the Notice Parties pursuant to the procedures specified herein no later than 30 days

after the Effective Date (the "Administrative Claims Final Bar Date"). Holders of

 

Administrative Claims entitled to priority under section 503 (b)(9) of the Bankruptcy Code that
have asserted such Claims as part of a Proof of Claim Filed in accordance with the General Bar
Date Order and/or the Administrative Claims Interim Bar Date Order shall not be required to file
additional requests for payment of Administrative Claims with the Court to maintain their
assertion of such Administrative Claims and the General Bar Date shall continue to apply to
such Claims Holders of Administrative Claims that are required to file and serve a reguest
for payment of such Administrative Claims and that do not file and serve such a request by
the applicable Bar Date shall be forever barred from asserting such Administrative Claims
against the Debtors, the Litigation Trust or their respective property, and such
Administrative Claims shall be discharged as of the Effective Date, Objections to requests
for payment of postpetition Administrative Claims (other than Fee Claims) must be filed and
served on the Notice Parties and the requesting party no later than the date that is 60 days after
the Administrative Claims Final Bar Date, Nothing in this Order or Section II.A.l .e of the Plan
shall waive, extend or lengthen any applicable Bar Date for the Holder of any such Claim, even

if such Claim is an Administrative Claim.

NA1-1505802587v5 -46-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 47 Of 54

52. Professional Compensation. Professionals or other Entities asserting a Fee Claim

 

for services rendered before the Effective Date must file and serve on the Notice Parties the
Litigation Trustee and such other Entities as are designated by the Bankruptcy Rules the Fee
Order, this Order or any other order of this Court, an application for final allowance of such Fee
Claim no later than 60 days after the Effective Date; provided, however, that any Professional
whose compensation or reimbursement of expenses is authorized pursuant to the Ordinary
Course Professionals Order may continue to receive such compensation and reimbursement of
expenses for services rendered before the Effective Date pursuant to the Ordinary Course
Professionals Order without further Court review or approval.

53. Objections to any Fee Claim must be filed and served on the Notice Parties the
Litigation Trustee and the requesting party no later than 90 days after the Effective Date or such
other period of limitation as may be specifically fixed by a Final Order for objecting to such Fee
Claim. Allowed Fee Claims shall be satisfied from the Professional Fee Reserve or the
Completion Fee Reserve, to the extent applicable, For the avoidance of doubt, and regardless of
the amounts remaining in the Professional Fee Reserve, Allowed Fee Claims of any of the
Debtor Professionals or Creditors' Committee Professionals shall be entitled to be satisfied from
the Professional Fee Reserve only in accordance with and to the extent of the amounts budgeted
for such respective Debtor Professionals or Creditors' Committee Professionals pursuant to the
CCP Budget plus applicable carrnyrward and carryback amounts as set forth in the Bid Support
Term Sheet and Corpus Christi Asset Purchase Agreement, provided, however, that Allowed Fee
Claims in excess of any applicable reserves solely with respect to Creditors' Committee

Professionals shall be satisfied from the Litigation Trust,

NAI-1505802587v5 -47-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 48 Of 54

U. Statutory Fees Payable Pursuant to 28 U.S.C. § 1930

54. On or before the Effective Date, Administrative Claims for fees payable pursuant
to 28 U.S.C. § 1930 shall be paid by the applicable Debtors in Cash equal to the amount of such
Administrative Claims Fees payable pursuant to 28 U.S.C. § 1930 for each Estate after the
Effective Date will be paid from the Litigation Trust by the Litigation Trustee until the closing of
the applicable Chapter ll Case pursuant to section 350(a) of the Bankruptcy Code,

V. Governing Law

55. Except to the extent that (i) the Bankruptcy Code or other federal law is
applicable or (ii) an exhibit or schedule to the Plan or Disclosure Statement provides otherwise
(in which case the governing law specified therein shall be applicable to such exhibit, schedule
or agreement), the rights duties and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws that would require application of the laws of another
jurisdiction.

W. Miscellaneous Provisions

56. Plan Modifications. Subject to the restrictions on modifications set forth in
section 1127 of the Bankruptcy Code, the Debtors are authorized, with the consent of the
Creditors' Committee, to alter, amend or modify the Plan before the Effective Date, provided that
no such alteration, amendment or modification shall be materially adverse to the Pre-Petition
First Lien Lender, CEC, the Purchaser, the Bidders, Macquarie, Comerica or Holders of Corpus
Christi Mechanics' Lien Claims without such party's consent. Prior to the Effective Date, the
Debtors with the consent of the Creditors' Committee, are authorized to make appropriate
technical adjustments and modifications to the Plan without further order or approval of the

Court. Holders of Claims that have accepted the Plan shall be deemed to have accepted the Plan,

NA1-1505802587v5 -48-

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 49 Of 54

as amended, modified, or supplemented, if the proposed amendment, modification, or
supplement does not materially and adversely change the treatment of such Claim; provided,
however, that any Holders of Claims who were deemed to accept the Plan because such Claims
were Unimpaired shall continue to be deemed to accept the Plan only if, after giving effect to
such amendment, modification or supplement, such Claims continue to be Unimpaired and such
amendment, modification or supplement does not materially and adversely change the treatment
of such Claims

57. Dissolution of Creditors' Committee. Except as otherwise provided in the Plan or
this Order (including, without limitation, paragraph 3 hereof), on the Effective Date: (i) the
Creditors' Committee shall be dissolved; (ii) the current and former members of the Creditors'
Committee and their respective officers employees counsel, advisors and agents shall be
released and discharged of and from all further authority, duties responsibilities and obligations
related to and arising from and in connection with these Chapter 11 Cases; and (iii) the
Professionals retained by the Creditors' Committee will not be entitled to assert any Fee Claims
for any services rendered or expenses incurred after the Effective Date in their capacity as
Professionals for the Creditors' Committee, except to the extent necessary to: (a) prepare, file
and, if necessary, litigate final applications for compensation; (b) object to final fee applications
filed by other Professionals

58. Discharge of Debtor Professionals Effective as of the Effective Date, the Debtor
Professionals with the exception of Prime Clerk LLC, shall be discharged from all duties
responsibilities and obligations in their respective capacities as Professionals of the Debtors'

Estates

NA1-1505802587v5 -49-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 50 Of 54

59. References to Plan Provisions The failure to specifically include or reference

 

particular sections or provisions of the Plan or any related agreement in this Order shall not
diminish or impair the effectiveness of such sections or provisions it being the intent of this
Court that the Plan be confirmed and such related agreements be approved in their entirety.

60. Plan-Related Documents. Any document related to the Plan that refers to a plan

 

of liquidation of the Debtors other than the Plan confirmed by this Order shall be, and hereby is
deemed to be modified such that the reference to a plan of liquidation of the Debtors in such
document shall mean the Plan confirmed by this Order, as appropriate.

61. Inconsistencies Among Plan Documents. Without intending to modify any prior

 

order of this Court (or any agreement, instrument or document addressed by any prior order), in
the event of any inconsistency among the Plan, the Disclosure Statement or any exhibit or
schedule to the Disclosure Statement, the provisions of the Plan shall govern. In the event of any
inconsistency among the Plan and any document or agreement filed in the Plan Supplement, such
document or agreement shall control; provided, however, that in the event of an inconsistency
between the Plan and Litigation Trust Agreement, the Plan shall control. In the event of any
inconsistency among the Plan or any document or agreement filed in the Plan Supplement and
this Order, this Order shall control.

62. Successors and Assigps. The rights benefits and obligations of any Entity named
or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Entity.

63. Retention of Jurisdiction. Notwithstanding the entry of this Order and the
occurrence of the Effective Date, this Court shall retain such jurisdiction over the Chapter 11

Cases after the Effective Date to the fullest legally permissible extent, including jurisdiction over

NAI-1505802587v5 -50-

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 51 Of 54

those matters and issues described in Section X of the Plan, In the event that the Court abstains
from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any
matter, including matters set forth in Section X of the Plan, the provisions of Section X shall
have no effect upon and shall not control, prohibit or limit the exercise of jurisdiction by any
other court having jurisdiction with respect to such matter.

X. Objections

64. Resolution of Informal Objection of UniCredit Factoring SpA. UniCredit
Factoring SpA ("UniCredit Factoring") has filed proof of claim number 747 against
M&G Chemicals S.A. and proof of claim 748 against M&G Resins (together, the "UniCredit
U") based on a June 25, 2016 Factoring Agreement and related Guaranty, identified in the
UniCredit POCs. Under the Factoring Agreement, UniCredit Factoring acquired certain invoices
reflecting amounts certain third parties owe to M&G Resins which amounts third parties have
refused to pay due to the pendency of these Chapter 11 Cases. Notwithstanding anything to the
contrary in the Plan or this Order, no provision of the Plan or this Order shall affect any right,
title or ownership UniCredit Factoring may have in the invoices identified in the UniCredit POCs
or otherwise acquired from any of the Debtors Moreover, no provision of the Bankruptcy Code
or Plan, including, but not limited to (i) 11 U.S.C. § 362 and (ii) any provision of Section IX of
the Plan shall prohibit UniCredit Factoring from seeking to collect payment of any amounts due
on account of such invoices from any party other than a Released Party. To the extent any
provision of section 362 of the Bankruptcy Code or any injunction or release in the Plan were to
be construed to restrict Unicredit's pursuit of payment of amounts due on account of such
invoices from any Entity other than a Released Party, which UniCredit Factoring would dispute,

those provisions are hereby modified or lifted to permit UniCredit Factoring to pursue such

payment.

NA1'1505802587v5 -51-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 52 Of 54

Y. Substantial Consummation

65. On the Effective Date, the Plan shall be deemed to be substantially consummated
pursuant to sections 1101 and 1127 of the Bankruptcy Code.

Z. Waiver of Stay

66. Notwithstanding Bankruptcy Rules 3020(e) and 7062 or otherwise, the stay
provided for under Bankruptcy Rule 3020(e) shall be Waived and this Order shall be effective
immediately and enforceable upon entry. The Debtors are authorized to consummate the Plan
and the transactions contemplated thereby immediately after entry of this Order and upon, or
concurrently with, the satisfaction or waiver of the conditions to the Effective Date set forth in
the Plan.

AA. Final Order

67. This Order is a Final Order. lt shall take effect immediately upon entry, its
provisions shall be self-executing and the period in which an appeal must be Filed shall
commence immediately upon the entry hereof.

BB. Reversal

68. lf any or all of the provisions of this Order are hereafter reversed, modified or
vacated by subsequent order of this Court or any other court, such reversal, modification or
vacatur shall not affect the validity of the acts or obligations incurred or undertaken under, or in
connection with, the Plan prior to the Debtors' receipt of written notice of such order.
Notwithstanding any reversal, modification or vacatur of this Order, any such act or obligation
incurred or undertaken pursuant to, and in reliance on, this Order prior to the effective date of
such reversal, modification or vacatur shall be governed in all respects by the provisions of this

Order, the Plan and all related documents or any amendments or modifications thereto.

NA1-1505802587v5 -52-

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 53 Of 54

CC. Notice of Confirmation of the Plan

69. Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c)(2), the Debtors or the
Litigation Trustee are directed to serve a notice of the entry of this Order and the establishment
of bar dates for certain Claims hereunder, substantially in the form of Exhibit C attached hereto
and incorporated herein by reference (the "Confirmation Notice"), on all parties that received the
Confirmation Hearing Notice, no later than 20 Business Days after entry of this Order; provided,
however, that the Debtors or the Litigation Trustee shall not be required to serve the
Confirrnation Notice on any person or entity where (i) a notice of the commencement of these
Chapter 11 Cases (ii) the meeting of creditors pursuant to section 341 of the Bankruptcy Code,
(iii) the notice of bar dates for filing proofs of claim established in these Chapter ll Cases or
(iv) the Solicitation Packages was returned to the Debtors as undeliverable and no forwarding
address was provided, unless the Debtors have been informed in writing by such person or entity
of that person's or entity's new address In the event that the Effective Date is more than
20 business days following entry of this Order, the Debtors are authorized to file and serve a
separate notice of the Effective Date in accordance with the provisions of this paragraph no later
than 20 business days after the Effective Date containing provisions substantially similar as those
reflected in the Confirmation Notice, as applicable As soon as practicable after the entry of this
Order, the Debtors shall make copies of this Order and the Confirmation Notice (and if
necessary, a notice of the Effective Date) available on Prime Clerk's website at
https://cases.primeclerk.com/mgusa. Service of the Confirmation Notice described in the
preceding paragraph in the time and manner set forth therein shall constitute due, adequate and

sufficient notice and no other or further notice shall be necessary,

NA1-1505802587v5 -53-

 

 

 

CaSe 17-12307-BLS DOC 2146 Filed 12/17/18 Page 54 Of 54

Dated: Wilmin on, Delaware /KAM…M\
"'2/ 2 t ‘j: , 2018 l

HoN RABLEB ND L sib_>rNNoN
UNI D sTATEs BANKRUPTCY JUDGE

NA1_1505802587V5 -54-

 

